Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 12-1348

               VINICIOS DE AGUIAR FERNANDES-JORDAO,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., Attorney General,

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                                  Before

                       Lynch, Chief Judge,
               Howard and Kayatta, Circuit Judges.


     Stephen A. Lagana on brief for petitioner.
     Christina Bechak Parascandola, Trial Attorney, Office of
Immigration Litigation, Civil Division, U.S. Department of Justice,
Stuart F. Delery, Principal Deputy Assistant Attorney General,
Civil Division, and Richard M. Evans, Assistant Director, on brief
for respondent.



                              June 25, 2013
              LYNCH, Chief Judge.        This is a petition for judicial

review   of    a   final   order   of   removal   following   the   Board   of

Immigration Appeals' (BIA) denial of an appeal from an immigration

judge's (IJ) decision denying asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We deny the

petition.

              Petitioner    Vinicios    Fernandes-Jordao,     a   native    and

citizen of Brazil, entered the United States in April 2005.                 On

April 12, 2006, he made an application for asylum and other relief,

which the IJ found to be timely.         The provisions of the REAL ID Act

of 2005 therefore apply.           The underlying claim is one of past

political persecution by a political party in Brazil and fear of

future persecution.        We describe only the basics of his case.

              Fernandes' theory of political persecution was that he

had lived in the city of Engenheiro Caldas in Minas Gerais, Brazil,

where he and his father had been active members of a political

party, which we shall call Party A (the PMDB).                    Fed up with

corruption in Party A, they switched their allegiance to Party B

(the PSDB) shortly before an election in 2005.1         Unhappy with their


     1
       There is some confusion over the date of the election.
Fernandes testified that his father died on October 4, 2004,
consistent with his father's death certificate. He also stated
that his father died the day after the election, which would place
the election in 2004. However, in his written personal statement
submitted with his asylum application dated March 13, 2006,
petitioner stated the election was held "last year," and that his
father switched party affiliations "last year," placing the
election in 2005. The discrepancy made no difference in the IJ's

                                        -2-
defection, Party A first tried unsuccessfully to induce the return

of the two prodigals with money.        The day after the election,

petitioner's father died in what petitioner says was a mysterious

automobile accident.    His father was returning after driving an

attorney who was working to release from jail the brother of the

Party B mayoral candidate.     Petitioner blames Party A for the

"accident," but offered no evidence to support that assertion. The

IJ did not credit the uncorroborated theory. Petitioner did not go

to the police authorities about the accident because he feared

retaliation.

          What the IJ did credit was Petitioner's testimony that,

after his father's death, he received eight calls threatening him,

which he again attributed to Party A.    He did not describe what was

said, only that they were threats.    Petitioner also testified that

he fled within a week of his father's death, moving to three other

Brazilian cities, where he was not threatened.2      But his mother,

who still was in his home city, did receive a threat.    His mother,

however, had never switched parties and remained loyal to and

supported Party A.   There was no corroborative evidence for any of



decision or in its understanding of the order of events. So, we
adopt the IJ's statement that the election occurred in 2005.
     2
       Petitioner supported his case with a series of   declarations
from people in Brazil affirming he had worked for       Party B and
stating their view that he had to leave because of       threats and
harassment.    But the petitioner has admitted he       suffered no
physical harm.

                                -3-
these nine threats.    Petitioner admitted that he had never been

physically harmed and that there is no evidence that he had been

arrested or detained by the police.

          In an oral decision, the IJ found that petitioner was

credible but that his reported experiences of receiving eight

threatening calls and fearing that Party A would harm him did not

rise to the level of showing past persecution in Brazil.        The IJ

cited Bocova v. Gonzales, 412 F.3d 257, 263 (1st Cir. 2005) (to

qualify   as   persecution,   the   experiences   must   rise    above

unpleasantness, harassment, and even basic suffering).

          As to fear of future persecution, the IJ pointed out that

any such fear would not be well founded because, inter alia, there

was a 2008 superseding mayoral election and the candidate who won

in 2005 was no longer in power.     Further, petitioner's mother had

never left Party A.3

          The BIA found, on de novo review, that the IJ correctly

held any mistreatment did not rise to the level of persecution.

And so petitioner was not entitled to a presumption of future

persecution.   See Rodriquez-Ramirez v. Ashcroft, 398 F.3d 120, 124

(1st Cir. 2005).    It also held that petitioner had not shown a

well-founded fear of future persecution, and so his claims failed.




     3
      The IJ also found that even if petitioner was persecuted, he
could relocate elsewhere. The BIA did not reach this ground.

                                  -4-
             Petitioner   fell   short    of   demonstrating   that   he   had

suffered past persecution or had a reasonable fear of future harm.

A single, vague threat or even a number of non-specific threats

"unaccompanied by any significant physical abuse and any government

involvement" is unlikely to constitute persecution.              Badache v.

Holder, 492 F. App'x 124, 125 (1st Cir. 2012) (quoting Abdelmalek

v. Mukasey, 540 F.3d 19, 23 (1st Cir. 2008)) (internal quotation

mark omitted).    The record does not compel a contrary conclusion.

See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992); Lopez de

Hincapie v. Gonzales, 494 F.3d 213, 218 (1st Cir. 2007).

             Our recent opinion in Javed v. Holder, 715 F.3d 391 (1st

Cir. 2013) supports our result here.           In Javed we remanded because

the BIA made two errors.     Id. at 396-97.       One mistake was the BIA's

finding that Javed's experiences, much more severe than in this

case, did not amount to persecution.            Id. at 396.    The evidence

there was of a number of severe specific threats, including threats

of murdering him, delivered to him personally.           Id.   Further, the

threats continued, through intermediaries, even after he fled

Pakistan. Id. In addition, Javed suffered from physical violence:

he had received many beatings from the group which had threatened

him.   Id.      He was also arrested and detained by police, who

supported the group threatening him, and his office was demolished

by the government authorities under the control of that group. Id.

The factual contrast with this case is plain.              Here, the phone


                                    -5-
threats were not specific, they were limited, and no physical harm

to petitioner ensued.

            Still, petitioner makes the argument that we must return

the case to the agency for reconsideration because both the IJ and

BIA made a clear error of fact in their findings.      That error of

fact, he says, is that the IJ incorrectly stated that the winner of

the 2005 election was the candidate of Party B, the new party, when

in fact the winner was the candidate of the old party, Party A.

The BIA also said petitioner testified that the new party won in

2005.

            There are several problems with this assertion.   One is

that petitioner did testify confusingly in a way which could have

led the IJ to this statement.           It is also doubtful that the

misstatement in one line of the IJ's opinion about who won the 2005

election showed any misunderstanding because in other findings the

IJ made it clear that, as a result of the 2008 election,4 the 2005

winner was no longer in office.

            The biggest problem for petitioner is that the "mistake"

is not material to the conclusion on which the denial of relief

rests: that even assuming the motivation for the threats was

retaliation from Party A, petitioner's experiences simply did not



        4
       The government's brief claims that Party B won the 2008
election, but the record is at best confusing on that point. In
any event, the record is clear and the IJ recognized that the
candidate who won in 2005 (from Party A) was not elected in 2008.

                                  -6-
amount to persecution nor provide a reasonable basis for him to

fear future persecution. That is true regardless of whether the IJ

made a mistake about who won the 2005 election.   Since the asylum

claim fails, so too does the withholding of removal claim.     See

Lobo v. Holder, 684 F.3d 11, 19-20 (1st Cir. 2012).   The CAT claim

has been waived.

          While we deny the petition, we express our disappointment

that the brief from respondent completely ignored petitioner's

mistake of fact argument.

          The petition is denied.




                               -7-